Citation Nr: 0606676	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  00-22 855A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
skull concussion (other than blindness).

2.  Entitlement to service connection for blindness secondary 
to a skull concussion.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a 
chest concussion injury other than residuals of fractured 
ribs.

5.  Entitlement to service connection for right knee 
disability.

6.  Entitlement to service connection for left knee 
disability.

7.  Entitlement to a compensable rating for bilateral hearing 
loss for the period prior to March 24, 2005

8.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss for the period from September 13, 
2000.

9.  Entitlement to an increased disability rating for a 
lumbar intervertebral disc syndrome, with degenerative 
arthritis, currently evaluated as 40 percent disabling.

10.  Entitlement to an increased (compensable) rating for 
residuals of fractured ribs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, and from October 2000 and June 
2002 rating decisions by the RO in New York, New York.  The 
Board remanded the case in January 2004 for further 
development.

Inasmuch as the veteran, several days after the issuance of a 
May 2003 statement of the case addressing the June 2002 
denial of service connection for right and left knee 
disorders, submitted a statement requesting that VA accept 
the correspondence in lieu of a VA Form 9 as to those issues, 
the Board has listed those issues on the title page of this 
action.

In March 2003, the veteran suggested that his appeal with 
respect to residuals of a skull concussion included a claim 
for residuals of a shell fragment wound to the scalp.  The 
skull concussion claim has not been developed to include the 
scalp wound claim.  VA has historically adjudicated the scalp 
wound claim separately, and most recently denied that claim 
in a November 1993 rating decision.  If the veteran desires 
to attempt to reopen his claim for service connection for 
residuals of a scalp wound, he should so notify the RO in 
writing.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2005). 

The issues of entitlement to service connection for residuals 
of a chest concussion injury and bilateral knee disabilities, 
and of entitlement to increased disability ratings for lumbar 
intervertebral disc syndrome with degenerative arthritis, and 
for residuals of fractured ribs, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1952 rating decision denied entitlement to service 
connection for residuals of a skull concussion; the veteran 
did not appeal the decision.

2.  The evidence added to the record since the July 1952 
rating decision is duplicative or cumulative of evidence 
previously of record, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  Neither macular degeneration, nor any other cause of the 
veteran's blindness, originated in service, or is otherwise 
etiologically related to service, including to any skull 
concussion experienced therein.

4.  The veteran's hypertension did not originate in service 
or until years after service, and is not otherwise 
etiologically related to service.

5.  At a June 1998 VA examination, the veteran's average pure 
tone loss was 66 decibels in the right ear and 65 decibels in 
the left ear, with speech recognition ability of 84 percent 
in both ears.

6.  At a September 13, 2000 VA examination, the veteran's 
average pure tone decibel loss was 65 decibels in the right 
ear and 58 decibels in the left ear, with speech recognition 
ability of 84 percent in both ears.

7.  At an April 2003 VA examination, the veteran's average 
pure tone loss was 69 decibels in the right ear and 60 
decibels in the left ear, with speech recognition ability of 
94 percent in the right ear and 88 percent in the left ear.

8.  At a March 24, 2005, VA examination, the veteran's 
average pure tone loss was 66 decibels in the right ear and 
58 in the left ear, with speech recognition ability of 88 
percent in both ears.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for residuals of a 
skull concussion.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

2.  The veteran does not have blindness, including due to 
macular degeneration, which is the result of a disease or 
injury incurred in or aggravated during active duty.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

3.  The veteran does not have hypertension which is the 
result of disease or injury incurred in or aggravated during 
active duty, nor may the incurrence in service of 
hypertension be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).

4.  The criteria for a 10 percent rating for bilateral 
hearing loss effective from September 13, 2000, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6100 (1999); 38 C.F.R. § 4.85, Diagnostic 
Code 6101 (2005).

5.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss for the period since September 13, 
2000, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.85, Diagnostic Code 6101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in March 2003 and January 2004 correspondence.  
The latter correspondence in particular provided the 
appropriate notice as to each issue addressed in the instant 
decision, and his claims were thereafter readjudicated in a 
July 2005 supplemental statement of the case.  Based on the 
procedural history of this case, it is the conclusion of the 
Board that VA has complied with the duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO or provided by the appellant 
himself.  38 U.S.C.A. § 5103A.  In addition, the record 
reflects that he has been afforded VA examinations in 
connection with his claims.  His representative has 
challenged the adequacy of a March 2005 cardiovascular 
examination, as the examination was conducted by a nurse 
practitioner.  The Board points out, however, that the 
January 2004 remand did not require that a cardiologist or 
other physician conduct the referenced examination, and also 
notes that the individual conducting the examination is a 
medical professional.  The Board has reviewed the March 2005 
examination report, and finds that it is adequate for the 
purpose of fairly adjudicating the veteran's claim, and that 
the conclusions of the examiner are supported by the evidence 
on file.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

The veteran did not receive VCAA notice prior to the December 
1998 and October 2000 rating decisions.  Those rating 
decisions, as well as the October 2000 statement of the case 
and supplemental statements of the case, nevertheless 
collectively informed him of the criteria for establishing 
service connection, and for establishing entitlement to a 
higher rating for hearing loss.  As explained above, he was 
advised of the information and evidence necessary to 
substantiate his claims, as well as the respective 
responsibilities of he and VA in obtaining evidence, in the 
March 2003 and January 2004 VA correspondence.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the December 1998 and October 2000 adjudications did not 
affect the essential fairness of the adjudications.  The 
prior adjudications were not prejudicial to the appellant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The veteran has neither 
alleged nor shown prejudice from any error in the timing or 
content of the VCAA notices.  Given the specificity of the 
VCAA notices, as well as the time afforded the appellant 
following the notices to respond, the Board finds that any 
error in the timing of the notices is harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

I.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service incurrence of hypertension during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.



A.  Residuals of a skull concussion

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  

Under 38 C.F.R. § 3.156(a) (2001), which is applicable in 
this case, evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  Struck v. Brown, 
9 Vet. App. 145, 151 (1996).  "Material" evidence is 
evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

An unappealed July 1952 rating decision denied entitlement to 
service connection for residuals of a blast concussion to the 
brain.  Consequently, further consideration on the merits as 
to whether service connection is warranted for residuals of a 
skull concussion may be undertaken only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence of record at the time of the July 1952 rating 
decision included service medical records showing that the 
veteran sustained a blast injury to his chest resulting in 
rib fractures, and a concussion.  He was awarded the Purple 
Heart for his wounds.  The records, including the report of 
his discharge examination, are silent for any reference to 
neurological, musculoskeletal, or head complaints or 
findings.

The evidence previously considered in July 1952 also included 
his April 1952 claim for service connection, on which he 
contended that he suffered concussion blast injuries in 
service to his brain and chest.  The evidence also included 
April 1952 statements by his mother and by Dr. F. Marra.  His 
mother reported noticing that he complained of severe 
headaches, neck trouble, profuse sweating, upper respiratory 
infections, and a lack of energy.  Dr. Marra indicated that 
he treated the veteran in July 1951 for a head cold and for 
neck neuritis.

The evidence previously considered in July 1952 lastly 
included a VA hospital report for May 1952, which is silent 
for any reference to head complaints, and the report of a 
June 1952 VA examination documenting complaints of headaches, 
but showing that the examiner did find any diagnosable 
medical problem.

Pertinent evidence received since the July 1952 rating 
decision includes duplicate service medical and personnel 
records, along with August 1945 and March 1946 correspondence 
from the veteran's service department.  The added evidence 
also includes VA treatment records for May 1952 to August 
2004, and private medical records for June 1959 to September 
2004.  The evidence added to the record additionally includes 
the reports of VA examinations conducted between July 1965 
and March 2005.  The evidence added to the record lastly 
includes several statements by the veteran.

The duplicate service medical records were considered in July 
1952 and are clearly not new.  The service personnel records 
show that he sustained a concussion injury and shell blast to 
the chest in January 1945, described as slight in nature.  
The service department correspondence essentially shows that 
he served in combat in January 1945.  While new, the above 
evidence sheds no light as to whether the veteran currently 
has any postservice residuals from the skull concussion 
injury in service.  The evidence is largely cumulative of 
that already of record in July 1952.  The Board consequently 
finds that the above evidence is not material, and that the 
evidence is not, when considered either alone or in 
connection with the evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The VA treatment records show that he underwent diagnostic 
testing for dizziness symptoms in 1999, which demonstrated 
microvascular disease and right cerebellar infarction.  May 
2001 computerized tomography and magnetic resonance imaging 
scans showed small white matter lacunes, and moderate 
cerebral and cerebellar atrophy.  An August 2001 entry 
indicates that the veteran was not physically or cognitively 
impaired from any past strokes, and had no cranial nerve 
deficits.  None of the VA treatment reports suggest that any 
complaints or findings in the veteran are consistent with a 
past concussion injury.  Nor do the records address the 
etiology of any brain abnormalities.  As the VA medical 
records do not demonstrate any residual disorder attributable 
to the concussion injury in service, the Board concludes that 
the records, while mostly new, are not, when considered 
either alone or in connection with the evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of the claim.

The private medical records show that in 1962, the veteran 
reported a two year history of headaches following an 
operation.  In 1989, he reported experiencing recent 
transient ischemic attack symptoms.  An electroencephalogram 
was normal, and he was shortly thereafter determined to have 
carotid stenosis with no neurological abnormalities.  The 
private medical records do not suggest the presence of any 
residual disability attributable to the skull concussion in 
service, or otherwise relate any diagnosed abnormalities to 
service.  The Board consequently concludes that while new, 
the medical records are not, when considered either alone or 
in connection with the evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

The VA examination reports collectively record the veteran's 
account of sustaining a concussion in service with bleeding 
from his mouth, ears, nose and eyes.  He informed a September 
2000 VA psychiatrist that he had been unconscious for two 
weeks after the concussion in service.  None of the 
examinations, however, made findings as to any residuals of a 
head injury or brain insult, and the February 1993 examiner 
noted the absence of any scalp wound.  

VA examination reports, while new, are not material.  None of 
the examination reports attribute any recorded complaints or 
findings to a past concussion injury, and the reports do not 
otherwise suggest that the veteran has any post-service 
residuals of the concussion injury in service.  The Board 
consequently finds that the above examination reports, while 
new, are not, when considered either alone or in connection 
with the evidence previously assembled, so significant that 
they must be considered in order to fairly decide the merits 
of the claim.
 
In an October 1945 statement, the veteran requested the award 
of a Purple Heart for injuries received in service, namely 
rib fractures, bruises and cuts.  In more recent statements, 
he explains that he experienced bleeding from his nose, ears, 
and mouth when he was blown out of his tank in service, as 
well as memory problems for a week following the concussion.  
He also accuses the RO of altering that portion of his 
discharge examination reserved for the Report of Board of 
Review.

While new, the veteran's statements are not material.  The 
evidence on file in July 1952 already showed that he 
sustained a concussion injury.  Moreover, to the extent the 
appellant argues that he has residuals of a concussion, as a 
layperson, his statements as to medical diagnosis or 
causation do not constitute competent medical evidence with 
which to reopen his claim.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  As to his 
allegations concerning alteration of his discharge 
examination report, the Board notes that there are blank 
spaces on the section mentioned by the veteran because he was 
not discharged from service by a Board of Review.  
Consequently, while arguably new in some respects, the 
veteran's statements are not, when considered either alone or 
in connection with the evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

In short, the additional evidence submitted by the veteran to 
reopen his claim of entitlement to service connection for 
residuals of a skull concussion is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  None of the competent evidence added to the 
record suggests that he has any current residuals from that 
concussion.  Accordingly, new and material evidence has not 
been submitted, and his claim of entitlement to service 
connection for residuals of a skull concussion is not 
reopened.  The benefit sought on appeal is denied.  38 C.F.R. 
§ 3.156(a).

B.  Blindness

Factual background

Service medical records show that the veteran's uncorrected 
bilateral visual acuity at service entrance was 20/200, and 
at discharge was 20/400.  On both occasions, his visual 
acuity was correctable to 20/20.  He was noted at discharge 
to have simple myopia.

VA and private treatment records for the period from May 1952 
to September 2004 are silent for any reference to eye 
disorders or blindness until at least 1997.  A March 1998 VA 
treatment entry notes that he had central blindness resulting 
from macular degeneration.  An August 2001 VA entry indicates 
that the macular degeneration was age-related, and rendered 
him legally blind.

The veteran attended VA general medical and ophthalmologic 
examinations in June 1998.  At the general medical 
examination, he reported sustaining a concussion in service.  
The examiner diagnosed adult-related macular degeneration, 
and concluded that the macular degeneration bore no causal 
relationship to injury in service.

At the ophthalmologic examination, the veteran again reported 
experiencing a concussion in service and explained that he 
noticed deterioration in his vision around 1995.  He also 
reported a long history of diabetes mellitus.  Physical 
examination disclosed blepharochalasis, age-related macular 
degeneration, and minimal background diabetic retinopathy.  
The examiner concluded that the veteran's macular 
degeneration was not related in any manner to trauma in 
service.  The examiner explained that concussion or blast 
injuries severe enough to hospitalize and cause visual 
impairment would do so at the time of injury.  He further 
explained that the most common injury involved would be a 
choroidal rupture, which was not suggested by the veteran's 
condition.  The examiner lastly noted that the onset of the 
macular degeneration was many years after the injury in 
service.  

At September 2000 and April 2003 VA examinations, the veteran 
reported that he was declared legally blind in 1997.

In several statements on file, the veteran contends that his 
blindness was caused by the concussion in service.  He argues 
that a study he knew of had shown that prior concussions are 
associated with blindness 30 to 40 years later.

Analysis

Although the veteran's uncorrected visual acuity diminished 
in service, his corrected visual acuity remained 20/20.  In 
any event, the service medical records are silent for any 
reference to blindness.  He clearly served in combat, and the 
Board therefore accepts his statements as to bleeding from 
his eyes immediately following his concussion injury 
(although he also contends that he was unconscious for a time 
following the injury).  See 38 U.S.C.A. § 1154(b) (West 
2002).  Notably, however, the veteran does not contend that 
he was actually treated for an eye disorder in service, and 
does not allege that he was treated at any point in service 
for blindness.

Following his discharge, there is no post-service evidence of 
macular degeneration, or blindness, or for any eye disorder 
until at least 1997.  The veteran was examined in June 1998 
for the specific purpose of addressing the etiology of his 
macular degeneration and associated blindness.  Both 
examiners concluded that the macular degeneration was not 
related to service, including to the concussion injury, and 
the ophthalmologist, in particular, explained that the 
veteran neither had the history nor current findings typical 
of eye injuries associated with the onset of blindness.  His 
treating physicians have described the macular degeneration 
as age-related.

While the veteran himself contends that his macular 
degeneration and associated blindness resulted from his 
concussion injury in service, as a layperson, his statements 
as to medical causation do not constitute competent medical 
evidence.  Espiritu.  Moreover, while he argues that a study 
he knows of shows that blindness can be associated with 
concussions occurring decades earlier, even assuming he is 
competent to interpret the results of the study, nothing in 
his description of the study suggests that macular 
degeneration (the disease process which caused his blindness) 
is associated with concussion injuries.  Nor from the 
veteran's description does the study otherwise purport to 
address his particular medical situation.  The veteran's 
description of the study does not constitute competent 
medical evidence in support of his claim.  Sacks v. West, 11 
Vet. App. 314 (1998).  

In sum, there is no evidence of macular degeneration or 
blindness in service or until decades thereafter, and the 
only competent opinions addressing whether the veteran's 
blindness is related to service are against the claim.  
Without competent evidence linking blindness to service, the 
benefit sought on appeal cannot be granted.  The claim is 
denied. 

C.  Hypertension

Factual background

The veteran's service medical records are silent for any 
complaints, finding or diagnosis of hypertension.  His blood 
pressure at service entrance and discharge was within normal 
limits.

While hospitalized at a VA facility in May 1952, he had one 
blood pressure reading of 140/90; hypertension was not 
diagnosed.  VA treatment records for May 1952 to August 2004 
are silent for any reference to hypertension until 1991.  
None of the VA medical records address the etiology of the 
hypertension.

At a June 1952 VA examination, cardiovascular examination of 
the veteran was normal, and his blood pressure was 120/82.  
When examined by VA in July 1965, his blood pressure was 
recorded as 130/80, and described as normal.

Private medical records for June 1959 to September 2004 show 
that cardiovascular examination in 1959 was normal.  In 1960, 
he was treated for injuries received in a motor vehicle 
accident, during which time his blood pressure was recorded 
as high as 140/100; hypertension was not diagnosed.  In 1989 
he was noted to have hypertension.

At a January 1993 VA examination, the examiner noted that the 
veteran had hypertension.  At a June 1998 general medical 
examination, the veteran reported that his hypertension had 
existed since service.

The veteran attended a VA examination in March 2005 to 
address the etiology of his hypertension.  The examiner 
concluded that it was unlikely that the veteran's 
hypertension was related to service.  The examiner also 
concluded that the veteran did not have hypertension to a 
compensable degree within one year of his discharge.  The 
examiner based her opinion on records showing the first 
possible reference to hypertension in the 1950s.

In several statements on file the veteran contends that he 
was diagnosed with hypertension in 1952, and possibly even in 
service.  The appellant asserts that his blood pressure was 
high during his medical evacuation in January 1945, and that 
he started using blood pressure medications in 1950s.



Analysis

As noted previously, the veteran served in combat.  The Board 
accepts his assertion that his blood pressure was 
"elevated" during the time he was medically evacuated for 
his blast injuries in January 1945, although he also has 
reported that he was unconscious at the time.  The appellant 
does not contend that he was treated for or diagnosed with 
hypertension in service.  Indeed, the service medical records 
are silent for any complaints, finding or diagnosis of 
hypertension.  His blood pressure at service discharge was 
within normal limits, and no cardiovascular abnormalities 
were reported at the time.  

Moreover, there is no postservice evidence of hypertension 
for at least six years after service.  During a May 1952 VA 
hospitalization, his blood pressure was recorded as 140/90, 
but he was not diagnosed with hypertension at that time.  In 
fact, the medical records are silent for any actual diagnosis 
of hypertension until 1989.  Hypertension was not reported at 
the July 1965 examination, or even in the private medical 
records for the 1960s.

The veteran attended a VA examination to address the etiology 
of his hypertension in March 2005.  The examiner concluded 
that the hypertension was not related to service, and was not 
present to a compensable degree within a year of his 
discharge therefrom.  This opinion is supported by the 
evidence of record which in fact shows no diagnosis of 
hypertension until many years after service.

While the veteran himself argues that his hypertension is 
etiologically related to service, as a layperson, his opinion 
does not constitute competent evidence of medical causation.  
Espiritu.

In short, there is no evidence of hypertension in service, or 
until at least several years thereafter, and the only 
competent opinion addressing the etiology of the hypertension 
is against the claim.  The benefit sought on appeal therefore 
cannot be granted, and the claim is denied. 

II.  Hearing loss

Factual background

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected bilateral hearing loss.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

Service connection for a right ear hearing loss was granted 
in a November 1993 rating decision, and evaluated as 
noncompensably disabling.  Service connection for left ear 
hearing loss was granted in October 2000, effective February 
26, 1998.  The disability rating assigned the bilateral 
hearing loss remained noncompensably disabling.  In a July 
2005 rating decision, the evaluation assigned the disorder 
was increased to 10 percent disabling, effective March 24, 
2005.

On an audiological evaluation in June 1998, pure tone 
thresholds, in decibels, at the 1000, 2000, 3000, and 4000 
Hertz ranges for the right ear were, respectively, 45, 65, 
70, and 85.  For the left ear, the respective pure tone 
thresholds were 50, 60, 55, and 65.  The average pure tone 
decibel loss in the right ear was 66, and in the left ear was 
65.  Speech audiometry revealed speech recognition ability of 
84 percent in both ears.

At the veteran's September 13, 2000 VA audiological 
evaluation, pure tone thresholds, in decibels, at the 1000, 
2000, 3000, and 4000 Hertz ranges for the right ear were, 
respectively, 45, 70, 65 and 80.  For the left ear, the 
respective pure tone thresholds were 55, 60, 55, and 60.  The 
average pure tone decibel loss in the right ear was 65, and 
in the left ear was 58.  Speech audiometry revealed speech 
recognition ability of 84 percent bilaterally.

VA treatment records show that the appellant underwent an 
audiometric evaluation in November 2002.  Notably, speech 
recognition studies were not conducted at that examination.  

At the veteran's April 2003 VA audiological evaluation, pure 
tone thresholds, in decibels, at the 1000, 2000, 3000, and 
4000 Hertz ranges for the right ear were, respectively, 50, 
70, 75, and 80.  For the left ear, the respective pure tone 
thresholds were 60, 60, 60, and 60.  The average pure tone 
decibel loss in the right ear was 69, and in the left ear was 
60.  Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and of 88 percent in the left 
ear.

The veteran attended a VA ear, nose and throat examination in 
April 2003, at which time the examiner concluded that the 
veteran was primarily unemployable on account of his back 
disorder, but that the combination of the veteran's right 
knee disability, low back disorder, tinnitus, and bilateral 
hearing loss rendered him unemployable.

The veteran attended a VA audiological evaluation on March 
24, 2005.  At that time, pure tone thresholds, in decibels, 
at the 1000, 2000, 3000, and 4000 Hertz ranges for the right 
ear were, respectively, 50, 65, 70, and 80.  For the left 
ear, the respective pure tone thresholds were 55, 60, 60, and 
55.  The average pure tone decibel loss in the right ear was 
66, and in the left ear was 58.  Speech audiometry revealed 
speech recognition ability of 88 percent in both ears.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Effective June 10, 1999, certain provisions relating to 
evaluating hearing loss disability were amended.  See 64 Fed. 
Reg. 25,202 (1999).  The standards for rating impairment of 
auditory acuity were set forth at 38 C.F.R. § 4.87 before 
June 10, 1999, and are now set forth at 38 C.F.R. § 4.85.  

The Board observes that in evaluating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Prior to June 10, 1999, 38 C.F.R. § 4.87, TABLE VIa was for 
application only where the Chief of the Audiology Clinic 
certified that language difficulties or inconsistent speech 
audiometry scores made the use of both pure tone average and 
speech discrimination inappropriate.  38 C.F.R. § 4.85(c) 
(1999).

Effective June 10, 1999, 38 C.F.R. § 4.85, TABLE VIa (which 
does not require the use of speech recognition ability 
scores) may be used (if to the advantage of the veteran) in 
situations where the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or where the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86 (2005).

Applying the criteria found at 38 C.F.R. § 4.87 (1999) at 
TABLE VI to the results of the June 1998 VA examination 
yields a numerical category designation of III for both the 
right and the left ears.  Entering the category designations 
for both ears into TABLE VII produces a disability percentage 
evaluation of 0 percent, under Diagnostic Code 6100.  

Applying the criteria found at TABLE VI to the results of the 
September 13, 2000 VA examination yields a numerical category 
designation of III for the right ear.  For the left ear, 
applying the TABLE VI criteria also yields a numerical 
category designation of III.  The veteran's pattern of pure 
tone decibel loss in the left ear qualifies, however, for 
application of TABLE VIa under 38 C.F.R. § 4.86(a), and under 
that table yields a numerical category designation of IV.  
Entering the category designations of III and IV into TABLE 
VII produces a disability percentage evaluation of 10 
percent, under Diagnostic Code 6101.  

Applying the criteria found at TABLE VI to the results of the 
April 2003 VA examination yields a numerical category 
designation of II for the right ear, and III for the left 
ear.  Applying the criteria at TABLE VIa to the left ear 
yields a numerical category designation of IV.  Entering the 
category designations of II and IV into TABLE VII produces a 
disability percentage evaluation of 0 percent, under 
Diagnostic Code 6100.  

As indicated above, the June 1998 and April 2003 examinations 
do not support assignment of a compensable evaluation for 
bilateral hearing loss, while the September 2000 examination 
report supports a 10 percent evaluation.  As discussed in 
further detail below, the March 2005 VA examination supports 
assignment of a 10 percent evaluation as well.  Given the 
pattern of hearing loss demonstrated since 1998, the Board 
finds that the evidence as a whole shows that the September 
13, 2000 examination report is a more accurate indicator of 
the veteran's true level of hearing loss for the period prior 
to March 2005 than the June 1998 or April 2003 examinations.  
The veteran consequently is entitled to assignment of a 10 
percent evaluation for hearing loss from September 13, 2000.  
 
The Board notes that the veteran underwent audiological 
testing for treatment purposes in November 2002.  The results 
from that study, however, do not include any speech 
discrimination scores.  Hence, the examination is inadequate 
for rating purposes.  38 C.F.R. § 3.385 (2005).

Accordingly, the Board finds that the veteran is entitled to 
assignment of a 10 percent evaluation, but not more, for 
bilateral hearing loss for the period effective from 
September 13, 2000.

With respect to the period from September 13, 2000, applying 
the criteria found at TABLE VI to the results of the March 
24, 2005 VA examination yields a numerical category 
designation of III for the right ear, and III for the left 
ear.  Applying the criteria of TABLE VIa results in a 
numerical category designation of IV for the left ear.  
Entering the category designations of III and IV into TABLE 
VII produces a disability percentage evaluation of 10 
percent, under Diagnostic Code 6101.

Accordingly, as the veteran's bilateral hearing loss for the 
period from September 13, 2000 is already rated as 10 percent 
disabling, the Board must conclude that an increased 
evaluation for his bilateral hearing loss is not warranted 
under the schedular criteria for that period.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2005).  The representative asserts that the hearing loss 
produces occupational impairment, and the April 2003 ear, 
nose, and throat examiner identified bilateral hearing loss 
as one of several factors affecting employability.  The April 
2003 examiner noted, however, that the hearing loss, only in 
combination with several other debilitating disorders, 
affected employment.  The veteran has not otherwise adduced 
any evidence suggesting marked interference of hearing loss 
with employment.  Nor is there evidence that the hearing loss 
has necessitated frequent periods of hospitalization or that 
the manifestations of the disability are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
skull concussion.
 
Entitlement to service connection for blindness and 
hypertension is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent rating for bilateral hearing 
loss, effective from September 13, 2000, is granted.
 
Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss for the period since September 13, 2000, is 
denied.


REMAND

As noted in the Introduction, the issues of entitlement to 
service connection for right and left knee disorders have 
been developed for appellate review.  The veteran contends 
that he injured his knees in service.  He also suggested in a 
June 2002 statement that his left knee disorder developed 
from his service-connected back disorder.  Notably, the 
record reflects that he has not been afforded a VA 
examination addressing the etiology of any right and/or left 
knee disorder.  The Board will therefore remand those issues 
for further development.

Turning to the remaining claims on appeal, the Board's 
January 2004 remand requested that the RO schedule the 
veteran for VA examinations of his disorders by an 
orthopedist and a neurologist.  By specifying an orthopedist 
and a neurologist, the Board clearly intended that physicians 
conduct the appropriate examinations.  Alas, the record shows 
that the veteran was afforded VA orthopedic and neurological 
examinations which were conducted by a nurse practitioner.  
The Board consequently must remand the case again for further 
VA examinations.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failing to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to the 
remaining claims on appeal.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
appellant which have not been secured 
previously.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this and ask them 
to provide a copy of the outstanding 
medical records.

2.  Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
neurological examinations by physicians 
with appropriate expertise to determine 
the nature, extent and severity of the 
appellant's lumbar intervertebral disc 
syndrome with degenerative arthritis; the 
nature, extent and severity of his 
residuals of fractured ribs; the nature 
and etiology of his chest concussion 
injury (other than residuals of fractured 
ribs); and the nature and etiology of his 
right and left knee disorders.  All 
indicated studies, including range of 
motion studies in degrees must be 
performed.  

A.  In accordance with the latest 
AMIE worksheets for back disorders 
and rib fractures, the examiners are 
to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature 
and extent of any lower back 
disability and rib fracture 
residuals.  Tests of joint motion 
against varying resistance must be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physicians 
should identify any objective 
evidence of pain or functional loss 
due to pain.  Any specific 
functional impairment due to pain 
should be identified, and the 
examiners must assess the extent of 
any pain.  The physicians must 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, if feasible, express this in 
terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the physicians should so 
state.  To the extent possible, the 
physicians must distinguish any 
symptoms caused by the veteran's non 
service connected diabetes from 
those attributable to the service 
connected low back disorder.

B.  The neurologist should 
specifically indicate, with respect 
to any degenerative disc disease 
found, whether the veteran has 
experienced periods of acute signs 
and symptoms due to an 
intervertebral disc syndrome (IVDS) 
that required physician-prescribed 
bed rest and treatment by a 
physician (aka "incapacitating 
episodes") over the past 12 months.  
If so, the neurologist must identify 
the total duration of any 
incapacitating episodes over the 
past 12 months.  The neurologist 
must identify the signs and symptoms 
resulting from IVDS that are 
constantly present, or nearly so.  
The examiner should set forth 
findings relative to any neurologic 
impairment evident from the 
veteran's IVDS.  Any abnormal 
sciatic, peroneal, popliteal or 
other nerve abnormalities due to 
IVDS should be described in detail 
and the degree of paralysis, 
neuritis or neuralgia (if any) 
should be set forth (i.e. mild, 
moderate, severe, complete).

C.  With respect to the veteran's 
rib fracture residuals, the 
orthopedist should identify the 
residuals and explain how they cause 
any disability.

D.  With respect to diagnosed chest 
concussion residuals, other than 
fractured ribs, the orthopedist 
should indicate whether it is at 
least as likely as not that the 
appellant has any such residuals 
from an in-service injury and, if 
so, should identify the same.  

E.  With respect to any right and/or 
left knee disorder identified, the 
orthopedist should provide an 
opinion as to whether it is at least 
as likely as not that a right and/or 
left knee disorder is etiologically 
related to service, or was caused or 
permanently aggravated by the 
service-connected low back disorder.
 
The rationale for all opinions expressed 
must be provided.  The claims files must 
be made available to and reviewed by the 
physicians.  

3.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  The RO should then prepare a new 
rating decision and readjudicate the 
remaining issues on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, to include 
citation to 38 C.F.R. § 3.310 (2005), and 
provide the appellant and his 
representative an opportunity to respond.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


